Citation Nr: 1527892	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  10-49 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran had active service including from September 1966 to August 1968 and in February 1991.  He also had service in the National Guard from August 1976 to February 1977 and from July 1982 to February 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

This case is part of the Veterans Benefits Management System.  Additional records are associated with the Virtual VA paperless claims processing system, which are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In April 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

The Veteran in May 2013 raised the issue of a higher rating for a left knee disability, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Veteran has degenerative disc disease and degenerative joint disease of the low back and degenerative joint disease of the right knee.  See, e.g., VA x-rays dated in January 2008, October 2008, and June 2013.  He testified that he first injured his back approximately in 1985 during field exercises while doing heavy lifting.  He stated that he injured his right knee in June or July 2004 when he hit his right knee on sharp metal.  He asserted that both incidents occurred during periods of active duty for training (ACDUTRA).  The Veteran further maintains that during his National Guard service he continued to incur injuries to his low back and right knee.  See April 2015 Board hearing testimony.  

The Veteran's personnel records show that he had nearly 30 years of service in the National Guard, which included service from July 1982 to February 2008 as a mechanic maintenance supervisor and working in food service operations.  See National Guard discharge records.  There are no records documenting discrete injuries to the low back or right knee in 1985 or 2004, respectively.  However, the Board finds the Veteran to be competent and credible in his stated history.  Specifically, that he experienced a lifting injury (back pain) in 1985, and that he incurred a blunt force injury to the right knee in 2004.  

In addition, service treatment records show that while the Veteran was on active duty in February 1991 he slipped and fell on ice.  Subsequent private hospital records indicated that he fell on his back and right arm.  Other service treatment records show that during the Veteran's active duty for training (ACDUTRA) in June 1995 his back problem was getting worse.  A report of medical history in January 2004 shows complaints of knee stiffness.  During ACDUTRA in June 2006 the Veteran incurred a muscle strain in his low back while helping put up a tent.  A November 2007 report of medical history documents the Veteran's complaints of back and knee trouble.  

As for the right knee, the Veteran has not been afforded a VA examination for the right knee disability.  Thus a VA examination is warranted as there is competent evidence of a right knee disability, evidence of an in-service injury, and insufficient competent evidence of file to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As for the low back, in a VA opinion dated in November 2010, the examiner opined that it is less likely as not that the Veteran's lumbar spine disc herniation with arthritis is related to, caused by, or aggravated by his in-service paraspinal muscle strain in June 2006 as the Veteran had a long history of multiple back injuries.  The examiner further stated that back injuries such as falls can lead to disc herniation and arthritis while strains rarely do.  This opinion is inadequate as the examiner did not consider the Veteran's fall during active duty in February 1991 nor his report of experiencing a lifting injury in 1985.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  Therefore the Veteran should be scheduled for another VA examination to determine the nature and etiology of his low back disability.  

Further, a letter dated in January 2009 from the Office of Workers' Compensation Programs of the Department of Labor shows that the Veteran filed a claim for a low back disability in March 2005, which has been closed.  The underlying medical records associated with the Veteran's claim are not associated with the file.  When, as here, VA is put on notice of the existence of potentially relevant federal records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3); see also Lind v. Principe, 3 Vet. App. 493, 494 (1992); Marcinak v. Brown, 10 Vet. App. 198, 204 (1997); Golz v. Shinseki, 590 F.3d 1317, 1323 (2010). 

Lastly, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file to include medical records pertaining to his back disability associated with the Office of Workers' Compensation Programs. 

2. Afterwards, schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his low back disability and right knee disability.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder and examining the Veteran the examiner must:

a.) Identify/diagnose all current low back and right knee disabilities.  

b.) For each identified low back disability and right knee disability the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that it was incurred during service, to include active service from September 1966 to August 1968 or a period of ACDUTRA or inactive duty for training.   In rendering the opinion the examiner is asked to address the following:  

? The Veteran's statements that he injured his back during active service in the 1960s handling truck and torpedoes, experienced a lifting injury in 1984, and suffered a blunt force injury to his knee in 2004.  The examiner should be advised that the Veteran's account of injuring his back in 1985 and knee in 2004 has been deemed competent and credible.  However, the exact nature of the injury remains unknown.

? Service treatment records which show that while the Veteran was on active duty in February 1991 he slipped and fell on ice in conjunction with subsequent private hospital records indicating that he fell on his back and right arm.  Other service treatment records which show that during the Veteran's active duty for training (ACDUTRA) in June 1995 his back problem was getting worse.  During ACDUTRA in June 2006 the service treatment records that show the Veteran incurred a muscle strain in his low back while helping put up a tent.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

3. When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

